Citation Nr: 0318175	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-06 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right (major) 
upper extremity neuropathy due to disc disease at C5 and C6, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis and disc disease at C5-C6, currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased rating for paralysis, right 
external popliteal nerve (common peroneal), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right (major) upper extremity neuropathy 
due to disc disease at C5 and C6 is manifested by symptoms 
such as severe pain, weakness, inability to write on chalk 
board, tenderness, and deformity; these symptoms approximate 
complete paralysis of the upper radicular group, where all 
shoulder and elbow movements are severely affected.

3.  The veteran's degenerative arthritis and disc disease at 
C5-C6 is productive of severe limitation of motion.

4.  The veteran's paralysis, right external popliteal nerve 
(common peroneal), is productive of increased numbness, 
weakness, difficulty walking, and instability; these symptoms 
approximate complete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 70 percent 
disabling, but no higher, for right (major) upper extremity 
neuropathy due to disc disease at C5 and C6, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, 4.124a, Diagnostic Codes 5293 and 8510 (2002).

2.  The criteria for a disability evaluation in excess of 30 
percent disabling for degenerative arthritis and disc disease 
at C5-C6 have not been met.  38 C.F.R. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5293 and 
5290 (2002).

3.  The criteria for an increased evaluation of 40 percent 
disabling, but not higher, for paralysis of the right 
external popliteal nerve (common peroneal), are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.124a, Diagnostic Code 8521 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, and various 
correspondence from the RO (in particular, the November 2002 
Supplemental Statement of the Case), the appellant has been 
notified of the law and regulations governing entitlement to 
the benefits he seeks, the evidence which would substantiate 
his claims, and the evidence which has been considered in 
connection with his appeal.  The Board further notes that the 
November 2002 Supplemental Statement of the Case reflects RO 
consideration of the amendments to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which are applicable to this claim and 
became effective September 23, 2002.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claims and he 
has been provided ample opportunity to submit information and 
evidence.  

Moreover, because there is no indication that there is any 
existing potentially relevant evidence to obtain (and the 
appellant has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is harmless.  The veteran was 
advised that he should provide enough information for the RO 
to obtain such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, copies of the veteran's July 1996 and May 1997 
VA examination reports as well as copies of his VA and 
private treatment records have been associated with the 
claims file.  The Board notes that neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, that any existing pertinent evidence that 
is necessary for a fair adjudication of the claim has not 
been obtained.  

In this regard, the Board notes that it is contended on 
behalf of the veteran that he should be afforded another VA 
examination because the May 1997 VA examinations are too old 
to adequately evaluate the state of the veteran's disorders.  
In addition, it is argued that another VA examination is 
required to evaluate the veteran's disorders under 38 C.F.R. 
§ 4.124a, Diagnostic Code 5293, as revised effective from 
September 23, 2002.  In light of the decisions of the Board 
herein, which reflect the assignment of the maximum schedular 
evaluations for the veteran's claimed service-connected 
disabilities, the Board finds the May 1997 VA examination 
reports to be adequate and to allow for informed appellate 
review of the issues on appeal.  Under these circumstances, 
no useful purpose would be served in this case by delaying 
appellate review for additional development.

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

The present appeal arises from the veteran's April 1996 
request for increased ratings of his service-connected 
cervical spine and numbness of his right arm and right foot.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and the veteran 
claims an increased rating, the United States Court of 
Appeals for Veterans Claims (Court) has held that the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  When a veteran, however, has 
separate and distinct manifestations attributable to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

At the outset, the Board acknowledges that the veteran has 
been granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
A TDIU claim, however, is a matter separate from the 
adjudication of schedular and extraschedular rating claims.  
Even if a TDIU rating is awarded, the veteran is still 
entitled to fair adjudication of those other claims.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).

Cervical Spine

The RO has evaluated the veteran's cervical spine disorders 
under the provisions of 38 C.F.R. §§ 4.71a, 4.124a, 
Diagnostic Codes 5290, and 5293.

The Board observes that Diagnostic Code 5293 has been 
substantially revised during the pendency of this appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that if the applicable laws or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas  
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a 
subsequent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).  

Under the criteria of Diagnostic Code 5293, effective through 
September 22, 2002, and also subsequently under Karnas, a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation is in order for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

Under the revised provisions of Diagnostic Code 5293, 
effective only as of September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining (under 
38 C.F.R. § 4.25) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under the new criteria for evaluation based on incapacitating 
episodes, a 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation is in order for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months, and a 60 
percent evaluation is appropriate in cases of incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.

For purposes of evaluation under the new provisions of 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be rated using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be separately evaluated using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

Upon review of the veteran's claims file, there is simply no 
evidence in the record of pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Similarly, there is no evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  Indeed, there is no 
evidence of incapacitating episodes during the entire course 
of this appeal.  

Accordingly, the veteran's cervical spine disorder has been 
rated separately for neuropathy; by analogy to 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 5293, 8510; and for 
degenerative arthritis and disc disease at C5-C6 resulting in 
limitation of motion; by analogy to 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5293, 5290.  In this regard, it is noted 
that combining separate evaluations for the chronic 
orthopedic and neurologic manifestations of the veteran's 
service connected cervical spine disorders, as provided in 
the revised criteria for Diagnostic Code 5293, results in a 
greater benefit for the veteran.

38 C.F.R. § 4.124a, Diagnostic Code 8510, pertains to 
impairment of the upper radicular group (fifth and sixth 
cervicals).  Under the schedular criteria for this diagnostic 
code, a 50 percent rating is assigned for severe incomplete 
paralysis of the upper radicular group.  If there is complete 
paralysis, where all shoulder and elbow movements are lost or 
severely affected, but the hand and wrist movements are not 
affected, a maximum 70 percent rating will be assigned.  
38 C.F.R. § 4.124a, Code 8510.  

Upon consideration of the medical evidence of record, the 
Board finds that the veteran's right (major) upper extremity 
neuropathy due to disc disease at C5 and C6 is manifested by 
symptoms analogous to complete paralysis of the upper 
radicular group.  Specifically, the veteran's May 1997 report 
of VA examination reflects that his right upper extremity 
neuropathy is manifested by symptoms such as severe pain, 
weakness, inability to write on chalk board, tenderness, and 
deformity.  Similarly, this examination report notes that the 
veteran has functional loss of use of this extremity due to 
severe shoulder pain.  Additionally, during his August 1998 
personal hearing at the RO as well as in subsequent written 
communications, the veteran complained that his right upper 
extremity neuropathy has increased in severity.  The veteran 
has also testified that his ability to drive a car is 
significantly impaired.  Upon consideration of the foregoing, 
the Board finds that these symptoms more nearly approximate 
complete paralysis of the upper radicular group, where all 
shoulder and elbow movements are severely affected.  
38 C.F.R. § 4.124a, Code 8510.  Accordingly, an increased 
evaluation to 70 percent disabling, the maximum schedular 
rating permitted under Diagnostic Code 8510, is granted for 
the veteran's right (major) upper radicular group (fifth and 
sixth cervicals).

With respect to limitation of motion of the veteran's right 
upper extremity, the Board notes that he is receiving the 
maximum schedular rating for severe limitation of motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 and an 
evaluation in excess of 30 percent is not available under any 
other potentially applicable diagnostic code.  Specifically, 
inasmuch as ankylosis of the cervical spine is not shown by 
the record, an increased evaluation of 40 percent disabling 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5287, which provides the guidelines for rating cervical spine 
ankylosis.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524, 528 (1999), 
citing Dorland's Illustrated Medical Dictionary 86 (28th ed. 
1994).

Additionally, it is noted that Diagnostic Codes 5010 and 5003 
permit a disability evaluation only when the resultant 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes.  Inasmuch as the veteran's limitation of 
motion due to degenerative arthritis and disc disease at C5-
C6 is evaluated as 30 percent disabling under Diagnostic Code 
5290, he is not entitled to an additional 10 percent rating 
for arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

Integral to the evaluation of musculoskeletal disorders rated 
upon range of motion is the issue of whether the claimant has 
sustained "functional loss" which "may be due to pain."  
Such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. . . . [A] part which becomes 
painful on use must be regarded as seriously disabled."  
38 C.F.R. § 4.40.  Moreover, in determining the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  
Consideration, however, of functional loss due to pain is not 
required when, as in this case, the currently assigned rating 
is the maximum disability rating available for limitation of 
motion under the applicable Diagnostic Code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (holding that, if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable).

Right Foot

The veteran's paralysis, right external popliteal nerve 
(common peroneal), is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, which addresses disability of the 
external popliteal nerve (common peroneal).  Under Diagnostic 
Code 8521, severe incomplete paralysis warrants a 30 percent 
rating.  A 40 percent maximum evaluation requires complete 
paralysis, including foot drop and slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of 
the toes; loss of abduction of the foot, weakness of 
adduction; anesthesia over the entire dorsum of the foot and 
toes.

Upon consideration of the medical evidence of record, the 
Board finds that the veteran's paralysis, right external 
popliteal nerve (common peroneal), is manifested by symptoms 
analogous to complete paralysis complete paralysis, including 
foot drop and slight droop of first phalanges of all toes, 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes; loss of 
abduction of the foot, weakness of adduction; anesthesia over 
the entire dorsum of the foot and toes.  Specifically, the 
veteran's May 1997 report of VA examination includes his 
complaints of right foot weakness, numbness, cramps in the 
calf, and progressively worsening loss of balance.  It is 
noted that the veteran is limited to walking with a cane for 
about 200 feet.  The examiner further reported that a 1995 
electromyogram showed peripheral neuropathy, demyelinating 
type.  Examination of the right foot revealed posture 
difficulties to heels and toes as well as difficulty with 
squatting, supination, and pronation.  Additionally, during 
his August 1998 personal hearing at the RO as well as in 
subsequent written communications, the veteran has complained 
that he experiences increased loss of balance as a result of 
numbness in his right foot.  Upon consideration of the 
foregoing, the Board finds that these symptoms more nearly 
approximate complete paralysis of the right lower extremity.  
38 C.F.R. § 4.124a, Code 8521.  Accordingly, an increased 
evaluation of 40 percent disabling, the maximum schedular 
rating permitted under Diagnostic Code 8521, is granted for 
the veteran's paralysis, right external popliteal nerve 
(common peroneal).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, although the 
veteran has been granted TDIU based on the aggregate impact 
of his service connected disabilities on his ability to 
maintain employment, the Board finds that there has been no 
showing by the veteran that his service-connected 
disabilities on appeal have individually resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.


ORDER

Entitlement to a 70 percent rating for right (major) upper 
extremity neuropathy due to disc disease at C5 and C6, is 
warranted.  To this extent, the appeal is granted, subject to 
controlling laws and regulations governing monetary awards of 
VA benefits.

Entitlement to an increased rating for degenerative arthritis 
and disc disease at C5-C6 is denied.  

Entitlement to a 40 percent rating for paralysis, right 
external popliteal nerve (common peroneal), is warranted.  To 
this extent, the appeal is granted, subject to controlling 
laws and regulations governing monetary awards of VA 
benefits.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

